Citation Nr: 0405036	
Decision Date: 02/24/04    Archive Date: 02/27/04

DOCKET NO.  03-10 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of thrombophlebitis of the axillary and brachial 
vein of the right upper extremity. 


ATTORNEY FOR THE BOARD

C. Fetty, Counsel











INTRODUCTION

The veteran had honorable active service from January 1977 to 
February 1979.

This appeal arises from a rating decision issued in October 
2000 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, that denied a 
compensable evaluation for residuals of thrombophlebitis of 
the axillary and brachial vein of the right upper extremity.  
The veteran has appealed to the Board of Veterans' Appeals 
(Board) for favorable resolution.


FINDING OF FACT

The residuals of thrombophlebitis of the axillary and 
brachial vein of the right upper extremity are manifested by 
postphlebitic syndrome with complaints of pain on exertion, 
loss of strength of the right arm, and fatigue.  


CONCLUSION OF LAW

The criteria for a 10 percent schedular rating for residuals 
of thrombophlebitis of the axillary and brachial vein of the 
right upper extremity are met throughout the appeal period.  
38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. § 4.7 Diagnostic 
Code 7121 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 2002); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001 (codified as amended at 38 C.F.R. 
§ 3.102).  They also include an enhanced duty on the part of 
VA to notify a claimant of the information and evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 
38 C.F.R. § 3.159(b) (2003)).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 
38 C.F.R. § 3.159(c) (2003)).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004), the United States Court of Appeals for Veterans Claims 
(Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable determination by the 
RO.  The Court further held that the VCAA requires the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.

In this regard, in the statement of the case the veteran was 
informed of the requirements necessary to establish his 
claim.  In a December 2000 letter, informed the veteran of 
the VCAA and what was necessary to establish his claim, to 
include what evidence the VA would obtain. Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The RO has attempted to obtain, and has associated with the 
claims file, all pertinent medical records.  A VA examination 
was also conducted.  In his substantive appeal, the veteran 
mentioned a medical treatise; however, he indicated that it 
addressed morbidity factors.  Thus, the treatise that he 
mentioned does not appear to be necessary for adjudication of 
this claim.  The veteran also stated that he was unsure of 
what evidence was being used to evaluate his case.  However, 
the SOC clearly listed the only item of evidence considered.  

Therefore, under the circumstances VA has satisfied both its 
duty to notify and assist the veteran in his case and 
adjudication of this appeal.  Any defect in the chronology in 
which the veteran was informed of the VCAA is deemed harmless 
error.  Thus, adjudication of the appeal is not prejudicial 
to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Factual Background

The service medical records and records from the U. S. Public 
Health Service show that the veteran was treated for 
thrombophlebitis subclavian, axillary and brachia vein of the 
right arm.  An October 1979 VA special peripheral vascular 
examination report describes the veteran contains a diagnosis 
of residuals thrombophlebitis subclavian, axillary and 
brachia vein of the right arm.  It was remarked that the 
veteran was left-handed.

In a February 1980 rating decision, the RO granted service 
connection for residuals of thrombophlebitis of the axillary 
and brachial vein of the right upper extremity and assigned a 
noncompensable rating under Diagnostic Code 7121.

In May 2000, the veteran requested an increased rating.  

In August 2000, the veteran underwent a VA arteries and veins 
compensation and pension examination.  The examiner noted 
that during active service, subclavian, axillary, and 
brachial vein thrombosis was discovered.  During the 
examination, the veteran reported that he had, in recent 
years, an upper extremity deep venous thrombosis for which he 
has taken Coumadin(r) for the past three years as a precaution.  
He complained of exertion fatigue of the right upper 
extremity that limited strenuous activity.  He estimated a 20 
percent loss of strength on the right due to fatigue that was 
relieved by resting.  No limitation of motion of the right 
upper extremity was reported.  There was no history of aortic 
aneurysm, thromboangiitis obliterans, auriculoventricular 
(AV) fistula, Raynaud's phenomenon, or erythromelalgia.  The 
veteran reported that he did not use a compression stocking 
nor was edema bothersome.  There had been no tumor of the 
right upper extremity.  The examiner detected pulses in the 
upper extremity and hair distribution was adequate.  
Musculature was "appropriate" and the examiner felt that 
strength was 5/5 with no sensory deficit.  Varicosities were 
visible on the anterior chest and right arm, but there was no 
ulcer, edema, stasis pigmentation, or eczema.  

The examiner's overall impression of the disability was 
recurrent thrombophlebitis with pulmonary emboli, resolved.  
The examiner added that the veteran currently also had 
postphlebitic syndrome of the right upper extremity secondary 
to extensive vessel thrombus with no significant pulmonary 
deficit (Postphlebitic syndrome is defined as the various 
complications associated with deep venous thrombosis which 
are caused by greatly increased pressure in the deep and 
communicating veins, resulting in chronic venous 
insufficiency, and principally characterized by persistent 
edema, pain, purpura and increased cutaneous pigmentation, 
eczematoid dermatitis, pruritis, ulceration, and indurated 
cellulites.  Called also post-thrombotic syndrome, Dorland's 
Illustrated Medical Dictionary 1638 (28th ed. 1994)).  

As noted in the introduction, in a decision issued in October 
2000, the RO continued a noncompensable rating under 
Diagnostic Code 7121.  In his notice of disagreement (NOD), 
the veteran complained of ongoing pain and discomfort since 
active service that caused him to be discharged from the 
military and prevented him from pursuing personal goals.  

In his substantive appeal, the veteran reported ongoing 
weakness, swelling, restricted use, and pain in the right 
arm, chest, shoulder, and neck area.  He cited a medical 
treatise that reportedly finds increased morbidity among 
patients with upper extremity thrombosis.  He stated that he 
was unsure of what evidence was being used to evaluate his 
case.  

Analysis

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2003).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  The regulations do not 
give past medical reports precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

The circulatory disturbances, especially of the lower 
extremity following injury in the popliteal space, must not 
be overlooked, and require rating generally as phlebitis.  
38 C.F.R. § 4.62 (2003).  The schedule for rating 
disabilities contained at 38 C.F.R. Part 4 contains no 
diagnostic code for phlebitis; however it does contain 
Diagnostic Code 7121 encompassing "Post-phlebitic syndrome 
of any etiology".

A noncompensable evaluation is warranted under Diagnostic 
Code 7121 for asymptomatic palpable or visible varicose 
veins.  A 10 percent rating requires symptoms of intermittent 
edema of extremity or aching and fatigue in leg after 
prolonged standing or walking, with symptoms relieved by 
elevation of extremity or compression hosiery.  A 20 percent 
rating will be assigned for persistent edema, incompletely 
relieved by elevation of extremity, with or without beginning 
stasis pigmentation or eczema.  A 40 percent evaluation is 
warranted with persistent edema and stasis pigmentation or 
eczema, with or without intermittent claudication.  A 60 
percent evaluation requires persistent edema or subcutaneous 
induration, stasis pigmentation or eczema, and persistent 
ulceration.  Finally, a 100 percent evaluation mandates 
massive board-like edema with constant pain at rest.  A note 
at the end of Diagnostic Code 7121 indicates that the 
evaluations are for involvement of a single extremity.  If 
more than one extremity is involved, evaluation of each 
extremity is separately undertaken and combined using the 
bilateral factor, if applicable.  38 C.F.R. § 4.104, 
Diagnostic Code 7121 (2003).

The veteran's statements describing the symptoms of her 
service-connected disorder are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). However, these 
statements must be considered with the clinical evidence of 
record and in conjunction with the pertinent rating criteria.

In this regard, the recent VA examination showed that the 
thrombophlebitis with pulmonary emboli had resolved.  
However, the examiner indicated that the veteran had 
postphlebitic syndrome of the right upper extremity secondary 
to extensive vessel thrombus.  The veteran has reported pain 
on exertion, loss of strength of the right arm, and fatigue.  
Base don this evidence the Board finds that the degree of 
impairment more nearly approximates the criteria for the next 
higher rating.  Accordingly, a 10 percent rating is 
warranted.  38 C.F.R. § 4.7.

However, this same evidence does not show that a rating in 
excess of 10 percent is warranted.  The recent VA examination 
showed no objective pathology.  There was no evidence of 
persistent edema, stasis pigmentation or eczema.  Accordingly 
the criteria for a rating in excess of 10 percent have not 
been met.   

The residuals of thrombophlebitis have been manifested 
throughout the appeal period by that is relieved by resting.  
No limitation of motion, history of aortic aneurysm, 
thromboangiitis obliterans, AV fistula, Raynaud's phenomenon, 
erythromelalgia, use of compression stocking, tumor, sensory 
deficit, ulcer, edema, stasis pigmentation, or eczema has 
been shown.  


ORDER

A 10 percent evaluation for thrombophlebitis of the axillary 
and brachial vein of the right upper extremity is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



